DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 05/24/2022.
The amendments filed on 05/24/2022 have been entered. Applicant has presently cancelled claims 13 and 20. Accordingly claims 1-8, 11-12, and 14-19 remain pending. Claims 1-3, 6, and 14 are presently amended.

Response to Arguments
Applicant’s arguments with respect to the prior art rejection of claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0000353, January 5, 2017, hereinafter “Li”) in view of Glynn et al. (US 2014/0180055, June 26, 2014, hereinafter “Glynn”) and Irisawa (US 2014/0051967, February 20, 2014).
Regarding claim 1, Li discloses a photoacoustic and ultrasonic endoscope comprising: 
an optical fiber (“The light guide 322 can be used to carry the light 302 from the source 330 into the head 342. Examples of such light guide 322 include, but are not limited to a borosilicate or silica/silica fiber bundle, a photonic crystal fiber, an articulated arm with mirrors or prisms, etc. The middle segment of the light guide 322 can be included inside the shaft, can contain loose fibers and be flexible. The light guide 322 can have inflexible segments close to at least one of the proximal end and the distal end, by fusing, gluing or adding a rigid housing to optical fiber(s).” [0033]); 
a light diffuser configured to diffuse a laser beam in a radial direction (“The light 302, generated by the optical source 330, can be focused by optical lenses into the proximal end of the light guide 322, exit from a distal end of said light guide 322, and provide the light 302 to the light-integrating acoustic lens 310. Then, the light 302 can be redirected to form a uniform wide-field illumination on a surface of the esophagus 350.” [0033], see Fig. 3 and corresponding description), the laser beam being transmitted through the optical fiber (“The optical source 330 can generate a light 302 (or other electro-magnetic radiation) with a time-varying intensity. The light 302 (or other radiation) can have (but not limited to) a wavelength between, e.g., 600 and 1800 nm. The light source 330 can be or include a pulsed laser, such as a Q-switched Nd:YAG laser, a fiber laser, a dye laser, a Ti-sapphire laser, an OPO laser, or a pulsed diode laser. The pulse duration of the light 302 can be (but not limited to) at the order of nanoseconds. The source 330 can also be or include an intensity-modulated continuous-wave light source, such as a laser diode, a LED or a solid-state laser. The light guide 322 can be used to carry the light 302 from the source 330 into the head 342.” [0033]); and 
an array transducer (acoustic transducer 320, Fig. 3 and corresponding description; also see “The acoustic detector 220 can also be or include a combination of a plurality of aforementioned acoustic detectors, such as a phased array acoustic probe, etc.” [0029]) has a side surface, the array transducer being configured to transmit the diffused laser beam from the light diffuser through the side surface of the array transducer and to generate an ultrasonic wave or detect an ultrasonic wave generated by an object to be examined through the side surface of the array transducer (“In addition, the acoustic detector 320 can be rotated inside the probe head 340 to view the tissue in a view plane of interest. For an exemplary evaluation of SvO.sub.2, as depicted in FIG. 3, a user can navigate the probe head 342 inside the esophagus 350 to obtain an appropriate good view of the pulmonary artery 352. After absorbing part of the light 302, the mixed venous blood inside a pulmonary artery 304 can emit an acoustic wave 306, which can be converted by an acoustic detector 320 into electrical signal. The electric signal can be carried by an electrical cable 324 into the acoustic pulser/receiver 332, where such electrical signal can be amplified, filtered and/or digitized. The digital samples of such signals can then be analyzed by a computer processor 334 to calculate or otherwise determine SvO.sub.2 and analyze results, which can be provided thereby on a graphic interface 336. In addition, the pulser/receiver 332 can also be configured to transmit, e.g., a high-voltage electrical signal through the cable 324 to energize the acoustic transducer 320 to emit an acoustic wave (not shown).” [0034]).
Li fails to disclose the array transducer being optically transparent, has a cylindrical shape with a curved side surface, and surrounds the light diffuser completely in the radial direction. 
However, Glynn teaches, in the same field of endeavor, an array transducer (“FIG. 10 is a schematic diagram that illustrates generally a phased array example, in which the signal to/from each array transducer is combined with the signals from the other transducers to synthesize a radial image line.” [0026]) that has a cylindrical shape with a curved side surface (see Fig. 10 and corresponding description), and surrounds a light diffuser completely in the radial direction (rotating optical fiber 105, Figs. 9-10 and corresponding descriptions). 
Li modified by Glynn fails to disclose the array transducer being optically transparent.
However, Irisawa teaches, in the same field of endeavor, the array transducer being optically transparent (“The light projection unit 15 is formed of the output face of the optical fiber 41 of the optical fiber cable 14 in the present embodiment. For example, the output face of the optical fiber 41 forming the light projection unit 15 is disposed near the electroacoustic transducer unit 3. If a plurality of transducer elements 54 forming the electroacoustic transducer unit 3 is made of a transparent material, the light projection unit 15 may be disposed such that the entire transducer elements are illuminated from above the transducer elements 54.” [0084]). 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Li with the array transducer being optically transparent, has a cylindrical shape with a curved side surface, and surrounds the light diffuser completely in the radial direction as taught by Glynn in order to provide a radial view with a stationary transducer, i.e. without requiring rotation ([0059] of Glynn).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Li with the array transducer being optically transparent as taught by Irisawa in order to allow illumination through the array transducer ([0084] of Irisawa).
Regarding claim 2, Li modified by Glynn and Irisawa discloses the limitations of claim 1 as stated above. Li fails to disclose wherein the laser beam diffused by the light diffuser passes though an entire area of the curved side surface of the array transducer.
However, Irisawa further teaches, wherein the laser beam diffused by the light diffuser passes through an entire area of the curved side surface of the array transducer (“Further, the optical fiber cable 14 is branched as required at the tip portion 85 of the insertion section 81 and the end portion of the branched optical fiber cable 14 is disposed such that the projection range of the laser light by the branched optical fiber cable 14 overlaps with the receiving range of the ultrasonic wave by the ultrasonic transducer array 85a.” [0104]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Li with wherein the laser beam diffused by the light diffuser passes through an entire area of the curved side surface of the array transducer as taught by Irisawa in order to ensure overlap between the field of the laser and the transducer ([0104] of Irisawa). 
Regarding claim 3, Li modified by Glynn and Irisawa discloses the limitations of claim 1 as stated above. Li fails to disclose wherein a light emitting area on an outer surface of the array transducer and an ultrasonic sensor area on the outer surface of the array transducer overlap each other, the diffused laser beam exits the array transducer through the light emitting area, and an ultrasonic wave that the array transducer senses passes through the ultrasonic sensor area.
However, Irisawa further teaches, wherein a light emitting area on an outer surface of the array transducer and an ultrasonic sensor area on the outer surface of the array transducer overlap each other, the diffused laser beam exits the array transducer through the light emitting area, and an ultrasonic wave that the array transducer senses passes through the ultrasonic sensor area (“Further, the optical fiber cable 14 is branched as required at the tip portion 85 of the insertion section 81 and the end portion of the branched optical fiber cable 14 is disposed such that the projection range of the laser light by the branched optical fiber cable 14 overlaps with the receiving range of the ultrasonic wave by the ultrasonic transducer array 85a.” [0104]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Li with wherein a light emitting area on an outer surface of the array transducer and an ultrasonic sensor area on the outer surface of the array transducer overlap each other, the diffused laser beam exits the array transducer through the light emitting area, and an ultrasonic wave that the array transducer senses passes through the ultrasonic sensor area as taught by Irisawa in order to ensure overlap between the field of the laser and the transducer ([0104] of Irisawa). 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Glynn and Irisawa as applied to claim 1 above and further in view of Dogra et al. (US 2010/0016717, January 21, 2010, hereinafter “Dogra”).
Regarding claims 4 and 5, Li modified by Glynn and Irisawa discloses the limitations of claim 1 as stated above but fails to disclose an acoustic matching layer covering at least a portion of an outer surface of the array transducer, the acoustic matching layer comprising a light-transmissive material, wherein the acoustic matching layer further comprises polymethylpentene (TPX). 
However, Dogra teaches, in the same field of endeavor, an acoustic matching layer (acoustic window 610 in Fig. 6 and corresponding description) covering at least a portion of an outer surface of the array transducer (the probe 600 in Fig. 6 and corresponding description), the acoustic matching layer comprising a light-transmissive material, wherein the acoustic matching layer further comprises polymethylpentene (TPX) (“Low density polyethylene material was tested and used as acoustic window material. It has an acoustic impedance of 2.12 MRayl and a density of 0.92 g/cm.sup.3. Sound travels with a velocity of 1.85 mm/.mu.s through this material. The window has a thickness of is 0.793 mm and accounts for transmission of about 82.8% of the acoustic signals. Other materials that can be used as acoustic window are Hydrogels and TPX (Polymethylpentene). Hydrogels--Agarose gel samples have an acoustic impedance of 1.57 MRayl, very close to that of water. The longitudinal velocity of sound in these materials is about 1.32 mm/.mu.s. Polymethylpentene, commonly called TPX is another excellent material with a transparency of 91% in the visible spectrum and a density of 0.83 g/cm.sup.3.” [0056]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Li with an acoustic matching layer covering at least a portion of an outer surface of the array transducer, the acoustic matching layer comprising a light-transmissive material, wherein the acoustic matching layer further comprises polymethylpentene (TPX) as taught by Dogra in order to allow the reflected photoacoustic waves from the desired object pass through and be guided to the transducer array ([0060] of Dogra).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Glynn and Irisawa as applied to claim 1 above and further in view of Golovko et al. (SU 1478064, 1989, hereinafter “Golovko”).
Regarding claim 6, Li modified by Glynn and Irisawa discloses the limitations of claim 1 including the light diffuser to be located at the center of the array transducer as stated above but fails to disclose wherein the light diffuser comprises: a mirror comprising a reflective surface capable of radially reflecting a laser beam transmitted through the optical fiber; and a beam shaper between the mirror and the optical fiber and configured to deflect the laser beam transmitted through the optical fiber such that a traveling direction of the laser beam is changed. Examiner notes that Li and Irisawa disclose mirrors in [0033] and [0112], respectively. 
However, Golovko teaches, in the same field of endeavor, a mirror comprising a reflective surface capable of radially reflecting a laser beam transmitted through the optical fiber (mirror 2 in Fig. 1 and corresponding description); and a beam shaper (electro-optical modulator 3 in Fig. 1 and corresponding description) between the mirror (mirror 2 in Fig. 1 and corresponding description) and the optical fiber (transmitted wave light 9 in Fig. 1 and corresponding description) and configured to deflect the laser beam transmitted through the optical fiber such that a traveling direction of the laser beam is changed ([0006]-[0008]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Li with wherein the light diffuser comprises: a mirror comprising a reflective surface capable of radially reflecting a laser beam transmitted through the optical fiber; and a beam shaper between the mirror and the optical fiber and configured to deflect the laser beam transmitted through the optical fiber such that a traveling direction of the laser beam is changed as taught by Golovko because the common mirror structure described allows for the brightness of the beam preserved, the beam quality to be symmetric, and to be reflected through the optical fiber.
Regarding claim 7, Li modified by Glynn, Irisawa, and Golovko discloses the limitations of claim 6 as stated above and Golovko further teaches wherein the beam shaper comprises an electro-optic modulator (EOM) capable of focusing the laser beam in a particular direction (electro-optical modulator 3 in Fig. 1 and corresponding description). Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Li with wherein the beam shaper comprises an electro-optic modulator (EOM) capable of focusing the laser beam in a particular direction as taught by Golovko because the common mirror structure described allows for the brightness of the beam preserved, the beam quality to be symmetric, and to be reflected through the optical fiber.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Glynn, Irisawa, and Golovko as applied to claims 1 and 6 above and further in view of Li et al. (US 2011/0301458, December 8, 2011, hereinafter “Li ‘458”).
Regarding claim 8, Irisawa modified by Maitland, Yuan, and Golovko discloses the limitations of claim 6 as stated above, specifically regarding the mirror but fails to disclose wherein the mirror has a cone-like shape.
However, Li ‘458 teaches, in the same field of endeavor, wherein the mirror has a cone-like shape (cone-shaped reflecting member 114 in Fig. 1 and corresponding description).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Li modified by Golovko with wherein the mirror has a cone-like shape as taught by Li ‘458 in order to allow for the laser beam to be reflected in an outward direction (Fig. 1 of Li).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Glynn, Irisawa, and Golovko as applied to claims 1 and 6 above and further in view of Biswas et al. (US 5,337,381, August 9, 1994, hereinafter “Biswas”).
Regarding claim 11, Li modified by Glynn, Irisawa, and Golovko discloses the limitations of claim 6 as stated above, including the light diffuser surrounded by the array transducer, but fails to disclose a cylindrical light scattering layer. 
However, Biswas teaches, in the same field of endeavor, a cylindrical light scattering layer (scattering material 7 in Fig. 2 and corresponding description; also see “the scattering material 7 should provide an uniform cylindrical pattern of light around the circumference of the diffuser” col. 2, ll. 40-43).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Li modified by Golovko with a cylindrical light scattering layer as taught by Biswas in order to improve the optical absorption of the incident light that may occur.
Regarding claim 12, Li modified by Glynn, Irisawa, Golovko, and Biswas discloses the limitations of claim 11 as stated above but does not explicitly teach wherein a reduced scattering coefficient (s’) of the light scattering layer is equal to or greater than 0.1 cm-1, and equal to or less than 1.0 cm-1. However, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scattering coefficient, because Applicant has not disclosed that this range provides an unexpected advantage, is used for a particular purpose, or solves a stated problem. Furthermore, it has been held before that "it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05.II.A), one of ordinary skill in the art could have made the modification with known methods with no change in their respective functions, and the modification would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. One of ordinary skill in the art would recognize that a material with a reduced scattering coefficient would want to be used because the Rayleigh scattering loss is minimized and more light is retained in the core rather than lost when passing through the scattering later due to the low scattering coefficient. As such, the modification of the scattering coefficient would have been considered a mere design consideration which fails to patentably distinguish over the prior art of record.

Claims 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Glynn and Irisawa as applied to claim 1 above and further in view of Klee et al. (US 2002/0105250, August 8, 2002, hereinafter “Klee”).
Regarding claim 14, Li modified by Glynn and Irisawa discloses the limitations of claim 1 as stated above and Li further discloses wherein the array transducer comprises: a piezoelectric layer having a certain thickness (“Examples of the acoustic detector 220 can include, but are not limited to, a microphone, a hydrophone, a piezoelectric transducer, a polyvinylidene fluoride film transducer, a capacitor micro-machined transducer, an optical acoustic sensor based on light interferometry, etc.” [0029]), but fails to disclose 
a plurality of first electrodes arranged on a first surface of the piezoelectric layer in a form of a one-dimensional or two-dimensional array; and 
a plurality of second electrodes on a second surface of the piezoelectric layer, the second surface facing the first surface, and the second electrodes being arranged parallel to the plurality of first electrodes. 
However, Klee teaches, in the same field of endeavor, a piezoelectric layer having a certain thickness (5 in Figs. 1-2 and corresponding descriptions), a plurality of first electrodes arranged on a first surface of the piezoelectric layer (4 in Figs. 1-2 and corresponding descriptions), a plurality of second electrodes on a second surface of the piezoelectric layer (6 in Figs. 1-2 and corresponding descriptions), the second surface facing the first surface, and the second electrodes being arranged parallel to the plurality of the first electrodes (as shown in Figs. 1-2 and corresponding descriptions; also see [0025], [0059] which also teach electrical connection in parallel).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Li with a plurality of first electrodes arranged on a first surface of the piezoelectric layer in a form of a one-dimensional or two-dimensional array; and a plurality of second electrodes on a second surface of the piezoelectric layer, the second surface facing the first surface, and the second electrodes being arranged parallel to the plurality of first electrodes as taught by Klee because it is advantageous to couple electrodes in parallel of the same polarity and by placing the electrodes at opposite ends of the piezoelectric layer a poled operation of the piezoelectric layer is enabled ([0025], [0021] of Klee).
	Regarding claim 17, Li modified by Glynn, Irisawa, and Klee discloses the limitations of claim 14 as stated above and Li further suggests wherein the plurality of first electrodes and the plurality of second electrodes comprise opaque electrodes (“Examples of the acoustic detector 220 can include, but are not limited to, a microphone, a hydrophone, a piezoelectric transducer, a polyvinylidene fluoride film transducer, a capacitor micro-machined transducer, an optical acoustic sensor based on light interferometry, etc.” [0029]).
	Regarding claim 18, Li modified by Glynn, Irisawa, and Klee discloses the limitations of claim 17 as stated above and Li further suggests further comprising a light reflecting layer between one of the plurality of the second electrodes and the light diffuser (“The light-integrating enclosure 210 can include a light-transporting medium 212, a light-redirecting coating 214, an input port 216, and an output port 218, etc. The medium 212 can be made of a material with a low light absorption, such as, e.g., air, water, oil, clear rubber, plastic and/or gel, etc. The medium 212 can be surrounded by the light-redirecting coating 214, e.g., except at the input port 216 and/or the output port 218. The coating 214 can have a high optical reflectance close to, e.g., unity and/or a near-Lambertian optical scattering phase distribution. The coating 214 can be composed of a commercially available high optical diffusive reflectance material, such as, e.g., Spectralon, Spectraflect or Permaflect (Labsphere), and Avian-B or Avian-D white paint (Avian Technologies).” [0030]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Glynn, Irisawa, and Klee as applied to claims 1 and 14 above and further in view of Irisawa et al. (US 2015/0173626, June 25, 2015, hereinafter “Irisawa ‘626”).
Regarding claim 15, Li modified by Glynn, Irisawa, and Klee discloses the limitations of claim 14 as stated above but fails to disclose further comprising an optically-transparent backing layer between the light diffuser and the piezoelectric layer.
However, Irisawa ‘626 teaches, in the same field of endeavor an optically-transparent backing layer between the light diffuser and the piezoelectric layer (“the ultrasonic probe includes a backing material” [0007]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Li with further comprising an optically-transparent backing layer between the light diffuser and the piezoelectric layer as taught by Irisawa in order to enhance ultrasound function.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable Li in view of Glynn, Irisawa, and Klee as applied to claims 1 and 14 above and further in view of Pesach (US 2007/0206193, September 6, 2007).
Regarding claim 16, Li modified by Glynn, Irisawa, and Klee discloses the limitations of claim 14 as stated above but fails to disclose that the first and second electrodes are optically-transparent.
However, Pesach teaches, in the same field of endeavor, the first and second electrodes (126, 128 in Fig. 4 and corresponding descriptions) being optically-transparent (disclosing that the electrodes are made of indium tin oxide (ITO) which is a conductive transparent material [0054], [0056]). 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Li with that the first and second electrodes are optically-transparent as taught by Pesach in order to allow for the electrodes to be made of a conductive and transmissive material ([0056] of Pesach).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Glynn and Irisawa as applied to claim 1 above and further in view of Irisawa et al. (US 2015/0173626, June 25, 2015, hereinafter “Irisawa ‘626”).
Regarding claim 19, Li modified by Glynn and Irisawa discloses the limitations of claim 1 as stated above but fails to disclose wherein the array transducer comprises: a first array transducer layer comprising a ceramic or single crystal-based piezoelectric material; and 
a second array transducer layer surrounding the first array transducer layer and comprising a polymer-based piezoelectric material.
However, Irisawa ‘626 teaches, in the same field of endeavor, wherein the array transducer comprises:
a first array transducer layer comprising a ceramic or single crystal-based piezoelectric material (“Meanwhile, an inorganic ultrasonic transducer to which an inorganic piezoelectric thin film made of a lead zirconate titanate (Pb(Zr,Ti)O3)-based material, such as PZT (registered trademark), is applied [...] the ultrasonic transducer array 52 may be formed by the combination of the inorganic ultrasonic transducers and the organic ultrasonic transducers” [0069]); and 
a second array transducer layer surrounding the first array transducer layer and comprising a polymer-based piezoelectric material (“an organic ultrasonic transducer to which an organic piezoelectric thin film made of fluoride-based material, such as PVDF or P(VDF-TrFE), is applied can be used as the ultrasonic transducer. In addition, the ultrasonic transducer array 52 may be formed by the combination of the inorganic ultrasonic transducers and the organic ultrasonic transducers” [0069]). 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Li with wherein the array transducer comprises: a first array transducer layer comprising a ceramic or single crystal-based piezoelectric material; and 
a second array transducer layer surrounding the first array transducer layer and comprising a polymer-based piezoelectric material as taught by Irisawa in order to utilize a thin film based transducer ([0069] of Irisawa ‘626).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./            Examiner, Art Unit 3793                                                                                                                                                                                            /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793